Citation Nr: 0916563	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-32 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training from July 1997 
to October 1997, and on active duty from July 1999 to August 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Jurisdiction over the case was subsequently 
transferred to the RO in Columbia, South Carolina.

When this case was before the Board in October 2007, it was 
decided in part and remanded in part.  It has since been 
returned to the Board for further appellate action.   

FINDING OF FACT

Any gastrointestinal disorders existing during the pendency 
of this claim were not present in service and are not 
etiologically related to service.


CONCLUSION OF LAW

A gastrointestinal disability was not incurred in or 
aggravated by active duty or active duty for training.  
38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a 
gastrointestinal disability.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in August 2003, prior to the initial adjudication of 
the claim.  Although the Veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claim until November 2007, after the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for gastrointestinal disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran was scheduled for a VA 
examination in connection with her claim in May 2008, and 
failed to report for the examination.  The Veteran was 
rescheduled for the VA examination, which was to take place 
in June 2008, and again failed to report for the examination.  
She has not explained why she failed to report for this 
examination or indicated that she is willing to report for an 
examination if one were to be rescheduled.  The Court has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Due to the Veteran's failure to cooperate, the Board will 
decide the claim without the benefit of the VA examination 
ordered in the Board's remand.  See 38 C.F.R. § 3.655(b).

Neither the Veteran nor her representative has identified any 
other evidence that could be obtained to substantiate her 
claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for a gastrointestinal disability.  While the 
service treatment records indicate complaints of and 
treatment for gastrointestinal problems, and the post-service 
record reflects a currently diagnosed gastrointestinal 
disorder, the record does not show that any gastrointestinal 
disorder that has existed during the pendency of this claim 
was present in service or is etiologically related to 
service.  

The Board recognizes the Veteran's in-service complaints of 
and treatment for gastrointestinal problems.  In October 
2000, the Veteran complained of vomiting, diarrhea, 
dizziness, and stomach cramps, and was diagnosed as having 
viral gastroenteritis.  In November 1999, the Veteran 
complained of vomiting, dizziness, and stomach ache, and was 
diagnosed as having a viral syndrome.  In January 2000, the 
Veteran complained of diarrhea, hot flashes, cramps, and 
weakness after eating a sandwich, and was diagnosed as having 
gastroenteritis.  Another undated record indicates that the 
Veteran complained of inflammation of the stomach, stabbing 
pains in the abdomen, and diarrhea; was noted to have had 
reflux in the past; and was diagnosed as having gastritis.  

At the time of her separation examination in July 2003, the 
Veteran reported a history of burning pains in the stomach, 
which she was told could be gastroesophageal reflux disease 
(GERD); it was noted that the Veteran reported epigastric 
pain with reflux symptoms, and that her bowels were 
reportedly regular.  The separation examination (performed by 
VA) disclosed that her abdomen was benign.  No 
gastrointestinal disorder was diagnosed.

The Board also recognizes the post-service treatment records 
indicating diagnoses of and treatment for gastrointestinal 
problems.  In February 2004, the Veteran received treatment 
for constipation.  October 2004 VA treatment records indicate 
complaints of abdominal pain, constipation, occasional 
diarrhea, and feeling bloated, and that the Veteran was 
diagnosed as having probable irritable bowel syndrome (IBS).  
March 2007 and June 2007 private treatment records indicate 
treatment for chronic constipation with complaints of 
bloating and nausea, and that the Veteran's symptoms 
suggested IBS.

However, the record does not reflect that a gastrointestinal 
disorder existing at any point during the pendency of the 
Veteran's claim, such as IBS, is related to the 
gastrointestinal symptoms present in service.  The Veteran 
was not diagnosed as having any chronic gastrointestinal 
disorder, such as IBS, in service, and was not found to have 
any gastrointestinal disorder on her separation examination.  
To the extent that the Veteran's experienced gastrointestinal 
symptoms both in service and after service, the evidence does 
not show that such symptoms are related to the same disorder.  
In this regard, the Board notes that the Veteran is competent 
to state that she experienced gastrointestinal symptoms in 
service and after service.  However, the Board also notes 
that the Veteran's in-service symptomatology primarily 
consisted of diarrhea, often accompanied by nausea and 
vomiting, which was noted in the treatment records to be due 
to acute conditions, while the Veteran's post-service 
symptomatology primarily relates to constipation, which has 
been noted to be most probably due to IBS.

Furthermore, while the Veteran is competent to describe her 
gastrointestinal symptomatology, she is not competent to 
determine that her in-service stomach problems, diagnosed as 
gastritis, gastroenteritis, and viral syndrome, were 
manifestations of a currently diagnosed gastrointestinal 
disability, such as IBS, or are etiologically or causally 
related to a current gastrointestinal disability.  The record 
does not contain competent evidence linking any post-service 
gastrointestinal disorder to the Veteran's in-service 
gastrointestinal symptomatology, or otherwise linking such a 
disorder to service.  In this regard, the Board notes that VA 
twice attempted to provide a medical examination to determine 
the etiology of any current gastrointestinal disorders, but 
she failed to report for the examination both times.

Accordingly, this claim must be denied.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.


ORDER

Service connection for a gastrointestinal disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


